                           IN THE Ule1ITED STATES Br~NKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
                                                    __
                                                                  )
In re:                                                            ) Chapter 11

FOREVER 21, INC., et al.,~                                        ) Case No. 19-12122(KG)

                                    Debtors.                      ) (Jointly Administered)
                                                                    I2ef. Docket No. 16

                                                          Objection Deadline: October 21, 2019 at 4:00 p.m.(ET)
                                                           Hearing Date: October 28, 2019 at 2:00 p.m.(~T)

 NOTICE OF HEARING ON DEBTORS'R~TOTION SEEKING ENTRY OF ~N ORDER
ESTABLISHING A RECORD DATE FOR NOTICE AND SELL-DO`Vi~ PROCEDURES
   FOIE TRADING IN CERTAIN CLAI1t~TS AGAINST T~I~ DEBTORS'ESTE~iTES

                    PLEASE TAKE NOTICE that on September 30, 2019, the above-captioned

debtors and debtors in possession (collectively, the "Debtors"), filed the Debtors' Motion

Seelzing Entry ofan Order Establishing a Record Date.foi^ Notice and Sell-Down PNoceduresfor

Trading in Certain Claims Against the Debtors'Estates (the "Motion")[Docket No. 16] with the

United States Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd Floor,

Wilmington, Delaware 19801 (the "Bankruptc_y Court")._A copy of the Motion is attached hereto

as Exhibit 1.

                    PLEASE. Tr~KE FURTHER NOTICE that any response or objection to the

entry of an order• with respect to the relief sought in the Motion must be filed with the

Bankruptcy Court on or before October 21, 2019 at 4:00 p.m. prevailing Eastern Time.

                    PLEASE T~I~E FURTHER NOTICE that at the same trine, you must also

serve a copy of the response or objection upon: (a) the Debtors, 3880 N. Mission Road, Los


  The Debtors in these chapter 11 cases, aloisg with the last four digits of each Debtor's federal tax identification
  uuYnber, include: Forever 21,Inc. (4795); Alameda Holdings, LLC (2379); Forever• 21 International Holdings,
  Inc.(4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever- 2l Retail;
  Inc.(7150); Innovative Brand Pv-hiers, I_LC (7248). and 12iley Rose; I_LC (6928). The location of the Debtors'
  service address is: 3880 N. Mission Road, Los Angeles, California 90031.


rocs ~r:?zs~,i s.z zs~o~~ioo i
Angeles, California 90031, Attn: Scott Hampton (scott.hampton@Forever2l.com);(b) proposed

counsel to the Debtors, Kirkland &Ellis LLP, 601 Lexington Avenue, New York, New York

10022, Attn: Joshua A. Sussberg, P.C. (jsussberg@kirlcland.com) and Aparna Yenamandra

(aparna.yenainandra@kirkland.coin) and Kirkland &Ellis LLP, 300 North LaSalle Street,

Chicago, Illinois 60654, Attn: Anup Sathy, P.C. (asathy@kirkland.com); (c) proposed co-

counsel to the Debtors, Pachulski Stang Ziehl &Jones LLP, 919 North Market Street, 17th

Floor, P.O. Box 8705, Wilmington, Delaware 19899-8705 (Courier 19801), Attn: Laura Davis

Jones (ljones@pszjlaw.com), James E. O'Neill (joneill@pszjlaw.com), and Timothy P. Cairns

(tcairns@pszjlaw.coin);(d)the Utlited States Trustee, 844 King Street, Suite 2207, Lockbox 35,

Wilmington, Delaware 19801, Attn: Juliet M. Sarkessian (Juliet.M.Sarkessian@usdoj.gov);

(e) counsel to any statutory committee appointed in these chapter 11 cases; (~ counsel to the

administrative agent under the Debtors' prepetition revolving credit facility and the Debtors'

proposed debtor in possession ABL financing facility, Morgan, Lewis & Bockius LLP, One

Federal    Street,     Boston,    Massachusetts   02110,    Attn: Julia   Frost-Davies   (julia.fi-ost-

davies@inarganlewis.coin) and Christopher L. Carter (christopher.carter@inorganlewis.com)

and Richards, Layton &Finger, PA, One Rodney Square, 920 North King St., Wilmington,

Delaware 19801, Attn: Marls D. Collins (collins@rlf.com); and (g) counsel to the administrative

agent under the Debtors' proposed debtor in possession tei7n load facility, Schulte Roth &Zabel

LLP, 919       Third        Avenue, New   Yorlc, New       Yorlc   10022, Attn: Adaln    C. Han-is

(Adain.I-Iar~-is@srz.coln), Frederic L. Ragucci (Frederic.Ragucci~srz.coln), and Marc B. Fries

(Marc.Friess@srz.com).




                                              2
DOCS DE2256I5.2 28709!001
                  PLEASE 7'AI~ FiJiZ'I'I3EIZ 1~10TICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED BY THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

                  PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE MOTION WILL BE HELD ON OCTOBER 28, 2019 AT

2:00 P.M. PREVAILING EASTERN                  TIR'IE (THE "HEARING") BEFORE THE

HONORABLE KEVIN GROSS, UNITED STATES BANKRUPTCY COURT JUDGE, AT

THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE,

824 MARKET STREET,6TH FLOOR, COURTROOM NO. 3, WILMINGTON,DELAWARE

19801.

                  PLEASE TAKE FURTfIEI~ NOTICE THAT on October 3, 2019, the Debtors

filed a Notice of Filing of Revised Proposed Order Establishing a Record Date for Notice cznd

Sell-Down Proceduresfor Trading in Certain Claims Against the DebtoYs' Estates [Docket No.

163](the "Revised Order"). The Debtors shall seek entry of the Revised Order at the Hearing.

                                  [Signcztu~e on Next Page)




                                          3
DOC'S DF:22S615.2 28709/001
Dated: October 3, 2019    /s/Timothy P. Cairns
Wilmington, Delaware      Laura Davis Jones(DE Bar Nn. 2436)
                          James E. O'Neill(DE Bar No. 4042)
                          Timothy P. Cairns(DE Bar No. 4228)
                          PACHULSKI STANG ZIEHL ~i JONES LLP
                          919 North Market Street, 17th Floor
                          P.O. Box 8705
                          Wilmington, Delaware 19899-8705 (Courier 19801)
                          Telephone: (302)652-4100
                          Facsimile:    (302)652-4400
                          Email:        ljones@pszjlaw.coin
                                        joneill@pszjlaw.com
                                        tcairns@pszjlaw.coin

                          -and-

                          Joshua A. Sussberg, P.C.(admitted pro hac vice)
                          Aparna Yenamandra (admitted pro hczc vice)
                          KIRKLAND & ELLIS LLP
                          KIRKL~ND & ELLIS INTERNATIONAL LLP
                          601 Lexington Avenue
                          New York, New York 10022
                          Telephone: (212)446-4800
                          Facsimile:    (212)446-4900

                          -and-

                          Anup Sathy, P.C.(admitted pro hac vice)
                          HIRKI,AND & ELLIS LLP
                          KI1~I~LAND & ELLIS INTERNATIONAL LLP
                          300 North LaSalle Street
                          Chicago, Illinois 60654
                          Telephone: (312) 862-2000
                          Facsimile:     (312) 862-2200

                          Proposed Co-Counselfor the Debtors cznd Debtors in
                          Possession




                                  4
DOCS DE225G1522870)/001
